Citation Nr: 1041417	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, with 
cardiovascular accident (CVA) secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1978 to September 
1978 and from September 1979 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which denied the above claim.  When this case was initially 
before the Board in July 2009, it was remanded for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

As noted in the Board's July 2009 remand, the Veteran contends 
that his hypertension is causally related to his time in service.  
Specifically, the Veteran has reported that he had high blood 
pressure during service and has had high blood pressure since.  

When the Board remanded this case in July 2009, it directed the 
RO/AMC to obtain a complete copy of the Veteran's VA treatment 
records dated since September 1982.  In this regard, the Board 
notes that, in September 2009, the RO/AMC contacted the VA 
Medical Center in Tuskegee, Alabama, and requested copies of any 
VA treatment records dated since May 2007.  The RO also requested 
that, if no records were available, a negative response be 
supplied.  Significantly, however, to date, no VA treatment 
records dated since May 2007 have been obtained from the 
Tuskegee, Alabama, medical center, and no negative response has 
been supplied.  Similarly, in May 2010, the RO/AMC contacted the 
VA medical center in Albany, Georgia, and requested copies of any 
VA treatment records dated from September 1982 to December 1998.  
The RO also requested that, if no records were available, a 
negative response be supplied.  In compliance with the May 2010 
request, in June 2010, copies of the Veteran's VA treatment 
records from the VA medical center in Seattle, Washington, dated 
from February 1998 to December 1998 were associated with the 
claims file.  Significantly, however, to date, no VA treatment 
records dated prior to February 1998 have been associated with 
the claims file and no negative response has been supplied with 
regard to such records.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on the appellant, as a matter of law, 
the right to compliance with the remand orders, and imposes upon 
the Secretary a concomitant duty to ensure compliance with the 
terms of the remand.  Id. at 271.  In light of the foregoing, 
because a complete copy of the Veteran's VA treatment records has 
not yet been associated with the claims file, the Board has no 
discretion and must remand this matter for compliance with the 
July 2009 remand instructions.  Id.  

As this case must be remanded for the foregoing reason, further 
efforts to obtain a complete copy of the Veteran's service 
treatment records should also be undertaken on remand.  In this 
regard, the Board notes that the only service treatment records 
that have been associated with the claims file are dated from 
September 1979 to February 1981, and as such, do not include any 
treatment from the Veteran's first period of active duty from 
June 1978 to September 1978, or any entrance, periodical, or 
separation examinations from this period of service.  
Additionally, these records do not include any treatment records 
dated during the last 19 months of the Veteran's second period of 
service (i.e., from March 1981 to September 1982), or a 
separation examination from his second period of service (i.e., 
service from September 1979 to September 1982).  Accordingly, 
these records still appear incomplete, and further efforts to 
obtain a complete copy of the Veteran's service treatment records 
should be made before the Board renders a decision in this case.  
38 C.F.R. § 3.159(c)(2) (2010).

The service treatment records that have been associated with the 
claims file are devoid of treatment for, or a diagnosis of, 
hypertension.  However, these records do reveal that the Veteran 
had several high blood pressure readings during service.   
Specifically, during treatment in February 1980, the Veteran was 
noted to have a blood pressure reading of 130/68, and in February 
1981 he was noted to have a blood pressure reading of 120/84.  

Post-service, the Veteran received private treatment for his 
hypertension from Group Health Downtown from September 1996 to 
February 1998.  Significantly, in an undated treatment note that 
appears to be the Veteran's initial evaluation at Group Health 
Downtown, a doctor reported that the Veteran had been receiving 
treatment for hypertension since 1989 and indicated that this 
condition was controlled with medication.     

Further, the Veteran's VA treatment records that have been 
associated with the claims file indicate that he has been 
receiving fairly consistent VA treatment for his hypertension 
since at least February 1998, including being prescribed 
medication for his blood pressure (i.e., Lisinopril and 
Amlodipine).  Significantly, during treatment in November 2008, 
the doctor reported that the Veteran had been diagnosed with 
hypertension in 1989 and had since been treating the condition 
with medication.  In this regard, the doctor noted that the 
Veteran was taken off of his hypertension medication for a period 
of time in 2004, but that this resulted in the Veteran suffering 
a stroke.  Additionally, during treatment in July 2009, a doctor 
reported that the Veteran had no health problems when he entered 
service, and had high blood pressure at the time of his discharge 
from service.  Further, the doctor noted that, in 1993, the 
Veteran had been required to quit his job as a corrections 
officer due to his high blood pressure.  

On this record, because the Veteran had several high blood 
pressure readings during service, is currently diagnosed with 
hypertension, and has reported having high blood pressure since 
separation from service, for which he has received treatment 
since at least 1989, the Board finds that an examination is 
necessary to determine whether the Veteran's current hypertension 
was caused by, or is the result of, military service.   See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

As this case is being remanded for the foregoing reasons, all 
relevant private treatment records should also be obtained on 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
regard, the Board notes that, while the evidence of record 
indicates that the Veteran has received treatment for 
hypertension since at least 1989, to date, no private treatment 
records dated prior to September 1996 have been associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's 
complete service treatment records, including 
clinical records, from the National Personnel 
Records Center (NPRC) and/or any other 
appropriate source.  The Board is 
particularly interested in the Veteran's 
entrance and separation examinations, and any 
treatment the Veteran received during his 
first period of service (i.e., from June 1978 
to September 1978) and during the last 19 
months of his second period of service (i.e., 
from March 1981 to September 1982).  If these 
records are not available, a negative reply 
must be provided.

2.  Contact the Veteran and ask him to 
complete a release form authorizing VA to 
obtain his treatment records from any private 
doctors that have treated his hypertension 
since September 1982.  The Veteran should be 
advised that, in lieu of submitting a 
completed release form, he can submit these 
private treatment records to VA himself.  If 
the Veteran provides a completed release 
form, then the medical records identified 
should be requested.  If no records are 
available, it is requested that the doctor(s) 
provide a response to this effect.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

3.  Obtain a complete copy of the Veteran's 
treatment records for hypertension from the 
VA medical centers in 1) Seattle, Washington, 
dated from September 1982 to February 1998; 
2) Dublin, Georgia, dated from September 1982 
to December 1998; 3) Albany, Georgia, dated 
from September 1982 to December 1998; and 4) 
Tuskegee, Alabama, dated since May 2007.   If 
no records are available, it is requested 
that the VA medical center(s) provide a 
response to this effect.  All efforts to 
obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  

4.  Once the foregoing development has been 
undertaken, schedule the Veteran for an 
appropriate VA examination for hypertension.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner in conjunction with the examination.  
All necessary tests should be conducted.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current hypertension found to be present had 
its clinical onset during active service or 
is related to any in-service disease, event, 
or injury.  In doing so, the examiner should 
acknowledge and discuss any high blood 
pressure readings the Veteran had during 
service, as well as the Veteran's reports of 
a continuity of symptomatology since 
separation from service.  

The examiner must provide a comprehensive 
report, including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

